Citation Nr: 1202579	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), in Washington, DC that granted service connection and assigned an initial 50 percent disability rating for PTSD, effective August 20, 2003.  In an October 14, 2008 letter, the AMC notified the Veteran of the September 2007 decision.  On October 13, 2009, the Regional Office (RO) in Columbia, South Carolina, received a VA form 9 in which the Veteran expressed his disagreement with the initial 50 percent disability rating assigned for his service-connected PTSD; the VA form 9 was accepted as his notice of disagreement.   The Veteran perfected his appeal in January 2010.  

In December 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability

The Board also notes that separate consideration of a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is inapplicable in this case because the Veteran was denied entitlement to a TDIU in a September 2010 rating decision, and he did not file a notice of disagreement in response to that decision. 

This appeal is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, the Board notes that in a June 2010 statement, the Veteran's representative asserts that the Veteran's PTSD symptoms have worsened since the last VA examination in November 2009.  Therefore, to ensure that the record reflects the current severity of the Veteran's PTSD, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

Furthermore, during the December 2010 Board hearing, the Veteran testified that he received treatment for his PTSD at the VA community based outpatient clinic (CBOC) in Florence, South Carolina, as recently as two months prior to the hearing.  However, VA treatment records associated with the claims file are only dated through September 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all of the Veteran's outstanding mental health and medical records from the Florence CBOC from September 2009 to the present following the procedures prescribed in 38 C.F.R. § 3.159(2011) as regards requesting records from Federal facilities

Lastly, given the Veteran's contentions during the September 2009 VA examination that he was laid off from his employment due in part to his service-connected PTSD, on remand, the RO/AMC should also adjudicate whether this claim for an initial higher rating meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Florence CBOC all outstanding records of mental health and medical evaluation and/or treatment for the Veteran's service-connected PTSD from September 2009 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Then, the RO/AMC should arrange for the Veteran to undergo a VA psychiatric examination, by a psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be provided to the psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his or her report) and all clinical findings should be reported in detail

The psychiatrist should render specific findings as to the existence and extent (or frequency, as appropriate) of all PTSD symptoms, to include, but not limited to: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the veteran's PTSD, and an explanation of what the score means. 

The psychiatrist should also provide an assessment of the severity of the Veteran's PTSD, specifically commenting upon the impact of this condition on his employability; and express an opinion as to whether, at any point(s) since the August 20, 2003 effective date of the grant of service connection, the Veteran's PTSD has increased in severity (and, if so, the approximate date(s) of any such change(s)). 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim for an initial higher rating for PTSD, in light of all pertinent evidence and legal authority.  In addition, the RO/AMC must discuss whether "staged" ratings are warranted pursuant to Fenderson, cited to above, and specifically consider whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) have been met. 

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for any examination without good cause may have adverse consequences on his claims.  38 C.F.R.          § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


